Costs disallowed February 9, 1937                       ORDER ON COST BILL                          (64 P.2d 834)
The defendant having filed a cost bill herein and plaintiffs having filed a motion for an order disallowing defendant's costs, defendant filed a memorandum in opposition thereto.
The court deems further consideration of the matter of costs is appropriate, and in view of the fact that it seems, in the interests of both plaintiffs and defendant, the matter involved in this suit should be finally settled, under all the facts and circumstances of this suit it is equitable and fair that each party should pay their own costs. It is hereby ordered that no costs be allowed to either party in this suit and that each party pay their own costs and disbursements.
CAMPBELL and BAILEY, JJ., not sitting. *Page 455